Citation Nr: 1110367	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sickle cell disease. 


REPRESENTATION

Appellant represented by:	Mr. Robert A. Donati, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1983 to May 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined the Veteran had not submitted new and material evidence and, therefore, denied his petition to reopen his claim for service connection for sickle cell disease.

In support of his claim, the Veteran testified at a videoconference hearing in January 2009 before the undersigned Veterans Law Judge of the Board.  Following the hearing, the Board held the record open to allow the Veteran an opportunity to submit additional supporting evidence, which he did (through his attorney) later in January 2009 and again in February 2009.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

In May 2009 the Board concluded there was new and material evidence and, thus, reopened the claim.  However, the Board then proceeded to remand the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration - including, especially, having the Veteran examined for a medical nexus opinion.  He had this requested examination in August 2009, and the evaluating physician submitted the requested opinion in October 2009.  In November 2009, the RO issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.

The Board issued a decision in February 2010 denying the claim, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2010 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  And to comply with the Court's Order, the Board in turn is remanding the claim to the RO.


REMAND

A remand is required so the Board may obtain additional medical comment concerning whether the Veteran's sickle cell disease (a disease not defect) was aggravated during his active duty beyond the normal progression of the disease.  The Board, as mentioned, previously remanded the claim in May 2009 for a medical nexus opinion concerning this determinative issue, but the Court-granted joint motion indicates the opinion resultantly obtained in October 2009 was inadequate because the Board had asked the examiner to consider this possibility under an incorrect standard, i.e., as if the sickle cell disease was a defect rather than disease.  So another medical opinion is needed to address the claim under this correct standard.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran's January 1982 military entrance examination report makes no reference to sickle cell disease.  Therefore, it must be presumed he entered service in good health with no sickle cell disease.  See 38 U.S.C.A. §§ 1111; See also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (holding that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service).  The government therefore must rebut this presumption of soundness by "clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003).

The government has met the first part of this burden because clear and unmistakable evidence shows the Veteran's sickle cell disease existed prior to service.  A December 1983 Medical Board determined he was unfit for military service because of the effects of the sickle cell disease.  The Medical Board further commented that this disease had existed prior to service (EPTS) and that his then current condition was a normal manifestation of his pre-service condition.  The March 1984 Physical Evaluation Board found him unfit for military service on account of his sickle cell disease, "without service aggravation."  As a result, in May 1984, he received an early discharge from the military on the basis of this diagnosis.  These records, therefore, are the clear and unmistakable evidence needed to show he had sickle cell disease prior to his military service.

A January 2009 letter from Dr. R.O., a physician specializing in hematology and oncology, also constitutes clear and unmistakable evidence that the Veteran's sickle cell disease existed prior to service.  Dr. R.O. acknowledged that the Veteran's sickle cell disease is a "genetic health condition" that "was misdiagnosed at enrollment into the Army," indeed, so much so that he should never have been eligible for active duty.  Dr. R.O. further commented that the military had failed to recognize the implications of a diagnostic test that clearly demonstrated the true nature of the Veteran's health condition within weeks of enrollment into basic training.

Since clear and unmistakable evidence shows the Veteran's sickle cell disease existed prior to service, the determinative issue is whether clear and unmistakable evidence also shows the disease was not aggravated by his military service beyond its natural progression.  A pre-existing disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  So, as mentioned, according to the Joint Motion, a medical opinion is needed to answer this determinative question.

As already alluded to, the Court vacated the Board's February 2010 decision, relying on the medical opinion earlier obtained in October 2009, because the Board had improperly determined the Veteran's sickle cell disease was a defect rather than disease.  This is an important distinction because a disease, such as sickle cell disease, which is considered to be of familial origin must, by its very nature, be found to have pre-existed a claimant's military service, but nonetheless could be service connected if manifestations of the disease in service constitute aggravation of the condition beyond its natural progression.  On the other hand, congenital or developmental defects, as opposed to diseases, generally may not be service connected because they are not diseases or injuries under the law - although service connection may be granted for any superimposed injury or disease related to the defect.  See VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to obtain a medical opinion concerning whether there is clear and unmistakable evidence the Veteran's preexisting sickle cell disease did not chronically (meaning permanently) worsen during his military service beyond the condition's natural progression.

When commenting, the examiner should note the standard of proof.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

To facilitate making this important determination, the examiner must review the claims file for the history of this disease and must discuss the rationale of the opinion.
2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


